DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on October 13, 2022, is acknowledged.
3.	Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
5.	No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al. (US 2014/ 0163339 A1).
With regard to Claim 1, Goldstein et al. disclose in Figure 1, a battery cell, called an electrochemical cell (10), comprising a first electrode (12) formed from at least one of a metal foil or a metal mesh or a metal layer on a substrate; a second electrode (12); and a layer of an ion exchange material, called an electrolyte (13), positioned between the first (12) and second electrodes (12), with the ion exchange material (13) having sufficient ionic conductivity to act as an electrolyte (paragraphs 0047-0063). 
With regard to Claim 2, Goldstein et al. disclose in Figure 1, wherein the second electrode (12) is formed from at least partially oxidized material in a form of at least one of a metal foil, a metal layer on a substrate and metal mesh (paragraphs 0047-0063). 
With regard to Claim 3, Goldstein et al. disclose in Figure 1, wherein the first electrode (12) is about a same size and form factor as the second electrode (12) (paragraph 0129; See Figure 1). 
With regard to Claim 4, Goldstein et al. disclose in Figure 1, wherein the first electrode (12) and second electrodes (12) are positioned in an overlapping planar position (paragraph 0129; See Figure 1). 
With regard to Claim 5, Goldstein et al. disclose, wherein at least one of the first electrode (12) and second electrodes (12) are positioned in a non-conductive region of an electrical device, called a drug delivery device (paragraphs 0141-0143, 0157; See Figures 7a-7d). 
With regard to Claim 6, Goldstein et al. disclose, wherein at least one of the first electrode (12) and second electrodes (12) are positioned in a non-conductive region of a printed circuit board (70) (paragraphs 0141-0143; See Figures 7a-7d). 
With regard to Claim 7, Goldstein et al. disclose, wherein at least one of the first electrode (12) and second electrodes (12) are formed from an electrical trace and positioned in a non-conductive region of a printed circuit board (70) (paragraphs 0141-0143; See Figures 7a-7d). 
With regard to Claim 8, Goldstein et al. disclose in Figure 1, wherein at least one of the first electrode (12) and second electrodes (12) further comprises a zinc (Zn) containing anode (paragraphs 0047-0063). 
With regard to Claim 9, Goldstein et al. disclose in Figure 1, at least one of the first electrode (12) and second electrodes (12) is a cathode including at least one of manganese dioxide (MnO2) (paragraphs 0047-0063).
With regard to Claim 10, Goldstein et al. disclose in Figure 1, wherein at least one of the first electrode and second electrode is an air cathode since it is included in a zinc-air battery system (paragraph 0047). 
With regard to Claim 11, Goldstein et al. disclose in Figure 1, wherein the ion exchange material (13) further comprises an anion exchange material (paragraph 0048). 
With regard to Claim 12, Goldstein et al. disclose in Figure 1, wherein the ion exchange material (13) can conduct OH- ions (paragraphs 0048, 0052-0055). 
With regard to Claim 13, Goldstein et al. disclose in Figure 1, wherein the ion exchange material (13) further comprises a polymeric material, called a separator (paragraphs 0064, 0072). 
With regard to Claim 14, Goldstein et al. disclose in Figure 1, wherein the ion exchange material (13) further comprises a polymeric material, called a separator, having attached positively charged functional groups (paragraphs 0048, 0054, 0064).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725